Citation Nr: 1423346	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the knees.

3.  Entitlement to an evaluation in excess of 10 percent for left knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for right knee disability.

5.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to June 2004.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

By way of background, the Veteran was awarded separate 10 percent ratings for a left and right knee disabilities by the RO in an August 2004 rating decision.  The Veteran did not appeal that determination.  He filed a claim for increase in January 2011 and simultaneously filed claims for service connection for PTSD, tinnitus, and DJD of both knees.  In a March 2011 rating decision, the RO continued the 10 percent ratings for a left and right knee disability, granted service connection and a 10 percent rating for PTSD effective January 26, 2011, and denied the service connection claims for tinnitus and DJD of both knees.  The Veteran filed a timely appeal in June 2011.

The Veteran and his wife testified at a Board videoconference hearing in August 2012 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  Tinnitus was not manifest in service and is not otherwise attributable to the Veteran's military service.

2.  The Veteran does not have currently diagnosed DJD of the knees.

3.  Neither knee disability has resulted in disability tantamount to flexion limited to 45 degrees or extension limited to 10 degrees; there is no ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

4.  The Veteran's service-connected PTSD has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The Veteran does not have DJD of the knees that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for a rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2013).

4.  The criteria for a rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260.

5.  The criteria for an initial rating higher than 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In letters dated in January 2011 and May 2011, VA notified the Veteran of the information and evidence needed to substantiate his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  In addition, the RO advised the Veteran of the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In particular, the January 2011 correspondence informed the Veteran of the need for evidence of a worsening of a service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R.         § 3.159(b)(1);Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In addition, the RO notified the Veteran of the information and evidence needed to substantiate his claims of service connection for tinnitus and DJD of the knees.

The Board also notes that the claim for a higher rating for the service-connected PTSD stems from the Veteran's appeal of the initial rating assigned by the RO following the award of service connection.  In such cases, further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 (noting that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated"); see also Dunlap/ Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

In that regard, the Board finds that the notification requirements of 38 U.S.C.A.     §§ 5104 and 7105 have been met.  A review of the record indicates that the Veteran was provided notice of the decision, as well as an explanation of the procedure for obtaining appellate review.  Following receipt of his notice of disagreement, the Veteran was appropriately notified of the applicable legal criteria in statements of the case.  The Board also notes that neither the Veteran nor his representative has raised any allegation of any notice deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issues decided herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran's service treatment records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claims that need to be obtained.  In addition, the Veteran had the opportunity to testify before the Board in August 2012.

The Veteran has also been afforded VA medical examinations for his claimed disorders in February 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran and his representative aver that the examination of the Veteran's knees did not include testing to address the DeLuca criteria and that x-rays were not performed.  However, upon review of the examination report, the Board finds that the Veteran was examined to address the DeLuca criteria and that x-rays of his knees were performed.  The Board further finds that all examinations obtained in this case are adequate for adjudication purposes.  Findings necessary to rate the Veteran's right and left knee disabilities and PTSD have been made.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Tinnitus

Service treatment records (STRs) are silent for complaints of tinnitus or injury to the ears.  A December 2003 report of medical history upon separation fails to note any abnormality with the Veteran's ears, to include tinnitus.  Consequently, the Board finds that the STRs fail to demonstrate the Veteran had tinnitus in service.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a motor transport operator.  

On VA examination in February 2011, the examiner opined that it is less likely as not that the Veteran's tinnitus is a result of noise exposure during his active duty military service as he enlisted with normal hearing in each ear and had not shown a significant shift in hearing in either ear after returning from Iraq in 2003.

At his August 2012 hearing, the Veteran stated that during service he drove five and seven-ton diesel trucks and logistic vehicle systems (LVS) without hearing protection.  He also stated that he had some weapons training.  His wife testified to the Veteran having complained "about the noise in his ears" since service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim). 

Here, the Board finds that the Veteran is competent to report ringing in his ears and the circumstances surrounding such.  However, as explained below, the more convincing evidence is against the finding that he has tinnitus that is related to military service.

To the extent that the Veteran asserts that he has tinnitus that is related to service, the Board finds that his assertions are not credible.  In this regard, his statements are inconsistent with the other (lay and medical) evidence of record.  Tinnitus is not shown in the record until his January 2011 claim for compensation.  The Board emphasizes the multi-year gap between discharge from active duty service (2004) and the initial reported symptoms in approximately 2011 (a 7-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, he denied related symptoms at separation and at that time his ear examination was normal.  Furthermore, he specifically denied tinnitus when seen in June 2004 during his pre-discharge examination and when presenting for VA treatment in October 2009.  

When the Veteran filed his original claim for benefits, on VA Form 21-526, in May 2004, he did not file a claim for tinnitus.  In fact, when examined in June 2004, he stated that he was able to hear normal conversation across the examining room and made no report of tinnitus.  The Veteran has indicated that his tinnitus dates back to service, but it seems unlikely that he would file a claim for other disabilities and not mention a continuing problem with tinnitus or related symptomatology at that time.  

The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his denial of related symptoms at separation, his failure to include it in his original claim for compensation and his denial of symptoms in 2004 and 2009. 

For the reasons stated above, his wife's statement likewise lacks probative value.  To that end, while his wife relates that the Veteran told her that he had ringing in his ears during service, the evidence shows that the Veteran denied ear trouble at separation, denied hearing problems in a June 2004 pre-discharge examination, and specifically denied tinnitus during October 2009 VA treatment.  The Board finds that Veteran's denial of symptoms at separation and his statements during examination for treatment purposes to be more probative than the more recent statements offered by his wife for compensation purposes.  In sum, the preponderance of the evidence is against the claim of service connection for tinnitus.  

DJD of the Left or Right Knee

In this case, the Veteran asserts that he has DJD of the knees.  However, after consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection because there is no evidence of current DJD.  

The record reflects that the Veteran was treated for bilateral knee pain and diagnosed with right knee tibial tubercle apophysitis with Osgood-Schlatter's disease and recurrent left knee strain with Osgood-Schlatter's disease in service.  He was medically discharged from service due to these disabilities for which he is currently service connected.  A VA examination was conducted in February 2011.  All findings on examination were normal with the exception of snapping, popping, and grinding of both knees and tenderness to palpitation, subpatellar, anteriorly, medially, and laterally.  X-rays of each knee showed that both tibial tubercles had slight irregular contour and mild soft tissue prominence anteriorly, which were found to be consistent with old Osgood-Schlatter's disease.  The diagnoses were Osgood-Schlatter's disease of both knees, left knee strain, and right knee tubercle aphophysitis.  There was no evidence of fractures or arthritis.  

During the August 2012 Board hearing, the Veteran testified to working in a body shop, but having to quit because it became hard on his knees as the job required a lot of squatting that was unbearable.  He complained of instability and having to lock his knees to prevent from falling forward.  He specifically stated that he had front-to-back instability and not lateral instability.  He reported losing strength in his knees.  He further testified that he had to hold onto the handrail whenever going down stairs.  The Veteran's wife testified to hearing him complain about his knees on a fairly daily basis.

The Board has considered the Veteran's statements and notes that he is competent to testify as to his symptoms of pain, discomfort, and weakness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, however, the knee x-rays showing no evidence of DJD outweigh the more general and conclusory descriptions of the Veteran and his opinion that these subjective symptoms constitute DJD.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran currently has DJD, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

III.  Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Disability Ratings--Knees

The Veteran's recurrent left knee strain with Osgood-Schlatter's disease and right knee tubercle apophysitis with Osgood-Schlatter's disease have been rated under 38 C.F.R. § 4.71a, DC 5260.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  

In addition, when evaluating musculoskeletal disabilities based on limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

When considering separate ratings under different diagnostic codes, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  With regard to rating disabilities of the knee, VA's general counsel  has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  VA's general counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of both flexion and extension.  See VAOPGCPREC 9-2004 (2004).

On the Veteran's June 2004 pre-discharge examination, range-of-motion measurements of the knees included flexion from 0 to 120 degrees on the right with pain at 120 degrees and 0 to 140 degrees on the left.  Extension was 0 degrees with pain at 0 degrees on the right and 0 degrees on the left.  The examination report showed that the left knee was normal and range of motion was not limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There was tenderness over the anterior aspect of the right knee.  There was no tenderness, tissue loss, ulceration, or keloid formation.  There was no abnormal texture, instability, adherence, or limitation of motion.  Right knee range of motion was limited because of pain, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis or crepitus.  Drawer and McMurray tests were negative for both knees.

VA treatment records dated from October 2009 to January 2011 show that the Veteran used prescribed medication for treatment of his Osgood-Schlatter's disease.  He was also observed to have an overgrowth of the upper tibia and post patella on both knees.  The Veteran complained of swelling and that his knees would "lock up on [him]."  He also complained of left posterior knee pain.  He reported the use of gel supports in his shoes and that in addition to taking his prescribed medication, he also uses over-the-counter cream.  He further reported pain when using stairs, keeping knees flexed, and not moving.  The Veteran reported that his left knee pain was "getting better" during May 2010 VA treatment.  During June 2010 VA treatment, the Veteran reported that after doing the stretches provided in physical therapy, he had a 20 percent reduction in his knee pain. 

At a February 2011 VA examination, range-of-motion measurements of the knees included flexion from 5 to 115 degrees on the right with tenderness at 100 degrees and 0 to 120 degrees on the left with tenderness at 110 degrees.  Extension was 5 to 115 degrees on the right with tenderness at 100 degrees and 0 to 120 degrees on the left with tenderness at 110 degrees.  Function of each knee was affected by pain but not with excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The VA examiner was unable to make a determination without resorting to mere speculation as to the degree of additional limitation due to repetitive use during a flare-up.  The knees were examined for effusion, swelling, erythema, warmth, crepitus, snapping/popping, grinding, sub-patellar tenderness, tenderness to palpitation, and laxity of ACL, LCL, and MCL.  McMurray's tests of each knee were normal.  All findings on examination were normal with the exception of snapping, popping, and grinding of both knees and tenderness to palpitation, subpatellar, anteriorly, medially, and laterally.  X-rays of each knee showed that both tibial tubercles had slight irregular contour and mild soft tissue prominence anteriorly, which was consistent with old Osgood-Schlatter's disease.  There was no evidence of fractures or arthritis, and there was no joint effusion.  Alignment of the knees was normal.    

During the August 2012 hearing, the Veteran testified to working in a body shop, but having to quit because it became hard on his knees as the job required a lot of squatting that was unbearable.  He complained of instability and having to lock his knees to prevent from falling forward.  He specifically stated that he has front-to-back instability and not lateral instability.  He reported losing strength in his knees.  He further testified that he has to hold onto the handrail whenever going down stairs.  The Veteran's wife testified to hearing him complain about his knees on a fairly daily basis.

The above evidence reflects that the Veteran is not entitled to a rating higher than 10 percent for either knee at any time during the claim period under DC 5260.  Range-of-motion testing reflected that knee flexion was not limited to 45 degrees and extension was not limited to 10 degrees, even when pain was considered.  In addition, while the Veteran complained of flare-ups, repetitive motion testing did not result in additional limitation warranting any higher rating, and no VA examiner or treatment provider indicated that the degree of additional limitation during flare-ups would result in additional limitation warranting any higher rating.  The Board has considered the Veteran's lay statements in this regard, as well as his statements regarding pain and other symptoms, and finds that the above specific findings of trained health care professionals are of greater probative weight than the Veteran's lay assertions regarding limitation of range of motion, including the degree of impairment during flare-ups.  Moreover, there was no medical or lay evidence of ankylosis of the knees, impairment of the tibia or fibula, recurrent subluxation or lateral instability of the knees, removal or dislocation of semilunar cartilage, or genu recurvatum, warranting a higher or separate rating under any other potentially applicable diagnostic code.

For the foregoing reasons, the preponderance of the evidence is against the claims for higher ratings.

Disability Rating--PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].
The Veteran contends that his service-connected PTSD is more disabling than what is reflected by the currently assigned 10 percent rating.  Based on the evidence of record, as discussed below, the Board finds that a rating in excess of 10 percent is not warranted.

VA treatment records dated from October 2009 through January 2011 reflect the Veteran's complaints of insomnia, nightmares, and vivid dreams.  He also reported experiencing intrusive recollections, avoidance symptoms, hypervigilance, and exaggerated startle response.  He complained of anxiety and increased irritability and anger.  He reported that he isolates himself and avoids significant events.  In November 2010, he reported some history of depression, feelings of hopelessness, and feelings of suicidal thoughts.  He otherwise denied depression, guilt or shame, and suicidal ideation.  During December 2010 VA treatment, he reported "doing better," sleeping better, and being less on guard.  He was assigned a GAF score of 55 during a mental health evaluation.  He described his family as supportive.  In January 2011, the Veteran recalled having a "major panic attack" at a store.  

A February 2011 VA examination report shows that the Veteran was a full-time student at Metropolitan Community College obtaining his Associate of Applied Science degree in Automotive Collision Repair.  He reported that his grades were all "A's" and one "B" and that he has had very good attendance.  The Veteran stated that he has been married since 2001 and celebrated his 10-year anniversary.  He has three children and reported that since being on medication, his relationships with his children had improved.  He reported that unlike in the past, he now helps his children with their homework and goes shopping with his wife.  The Veteran reported that he "has been building his confidence over time to go to the store with his wife."  He mentioned "having a problem at Sam's [Club] as it was really crowded" and he went to the bank nearby for his wife to get him.  The Veteran indicated that he does not have a good relationship with his father, but does get along "pretty good" with his stepsister.  He also reported meeting a fellow marine at school, attending his recent birthday party, and making future plans to socialize again.  The Veteran reported that his hobbies include watching movies and playing games, especially racing games with his youngest son.  He described that he enjoys watching various genres of movies and cartoons, such as Anime, with his daughter.  He further described his middle child as "the loveable one [who] just wants to hang around your neck."  The Veteran reported no history of suicide attempts, violence or assaultiveness.  Psychological examination revealed that the Veteran was clean and casually dressed and was cooperative and attentive with the examiner.  His mood was anxious, attention intact, and he was oriented to person, time, and place.  Thought process and content were unremarkable.  The Veteran denied any sleep impairment, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, and episodes of violence.  His extent of impulse control was good and he was able to maintain minimum personal hygiene.  Memory was also normal.  He had a slight problem with activities of daily living, specifically traveling.  

Regarding PTSD symptoms, the examiner noted that the Veteran experienced recurrent and intrusive distressing recollections related to his service experiences and displayed distress at exposure to cues triggering reminds of his stressors.  The examiner also noted that the Veteran made efforts to avoid thoughts, feelings, and conversations associated with his stressors, as well as activities, places, or people that arouse recollections of the stressors.  The Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  He reported having a nightmare only once within the past month with the help of prescribed medication.  He reported having intrusive thoughts twice a week.  He described that such thoughts are "a little mild and not like before" as "it does not carry with [him] for the day."  He further reported significant improvement with flashbacks such that they had abated.  The examiner found that the Veteran's PTSD symptoms were mild, based on the interview with the Veteran as well as results from the Clinician-Administered PTSD Scale testing.  The examiner found the Veteran's GAF score to be 65.  The examiner concluded that the Veteran did not display occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD symptoms; he found instead that the Veteran's PTSD signs and symptoms are transient or mild and mildly decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

VA treatment records from January 2011 to February 2011 indicate that the Veteran was feeling better with the help of prescription medication.  He denied feelings of hopelessness, suicidal thoughts, and moderate to severe levels of stress.

During the August 2012 hearing, the Veteran reported a history of difficulty controlling his temper, irritability, and periods of violence.  He reported having no friends, but being involved with his immediate family.  He stated his family "is what I am here for."  The Veteran reported winning an award while in school and being hired for a job at a body shop.  He further reported that he does not shower on the weekends because he does not have to go to work and there is no need to dress up.  When asked by his representative whether "suicide crossed [his] mind," the Veteran replied "it's not that I want to kill myself.  It's that I can't because I have people to live for, my wife and my kids."  The Veteran's representative then asked, "but does the thought flow by?  I mean, I'm not saying that you contemplate actually doing it, but...does it flow by?"  The Veteran replied, "Yes, it's flown."  When asked about his family interaction, the Veteran testified that he does not interact or spend time with his children and eats meals by himself.  He stated that he has his own room where he goes to watch television or play videogames.  He further testified that he does not attend his children's school functions.  He testified that he "is not really a people person."  When asked by his representative if he believes he has difficulty with his memory or with concentrating, the Veteran stated, "Yes.  I might be able to remember a face, but never a name."

Here, following its review of the medical and lay evidence of record, the Board finds that, for the entirety of the claim period, the Veteran's service-connected PTSD warrants no more than a 10 percent rating.  In so concluding, the Board finds persuasive the February 2011 VA report of examination, in which the examiner did not find that the Veteran had symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, or chronic sleep impairment due to his service-connected PTSD, as contemplated by the rating criteria for a 30 percent rating.  The Veteran reported instead that although he had difficulty falling or staying asleep, it was described as transient and not chronic.  The Veteran also reported occasional nightmares, but stated that they were occurring less frequently, only once in the last month due to medication.  While the Veteran described symptoms of exaggerated startle response and irritability or outbursts of anger, each were mild and improved with medication.  In the same, the Veteran's ability to concentrate was good with medication.  Although he reported hypervigilance, such was observed to be of a mild, moderate degree.  The Board also notes that while the evidence shows an instance during VA treatment where the Veteran reported "some feelings of suicidal thoughts," he has consistently denied further ideation during numerous clinical evaluations and testified that he would not do so because he has "people to live for, [his] wife and [his] kids."  Although the Veteran testified to not showering on the weekends, he has not displayed problems with personal hygiene.  In fact, he presented clean and casually dressed throughout VA treatment and at examination.  The Veteran was also noted to have a fellow Veteran as a friend whose birthday party he attended and planned to socialize with in the future.  He was also observed to have a healthy, active, and committed relationship with his wife and three children.  He described celebrating his 10-year wedding anniversary with his wife and that he enjoys watching movies and playing games with his children.  He also stated that while he had a problem, described as a "major panic attack" at a store, he stated that he has been building his confidence over time to go to the store and now goes shopping with his wife.  

The examiner concluded that the Veteran did not display occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD symptoms; he found instead that the Veteran's PTSD signs and symptoms were transient or mild and mildly decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board notes that these documented symptoms more closely align with the criteria for a 10 percent disability rating, discussed above.  The Veteran does not experience any symptom typical of the criteria for higher ratings, such as the criteria for a 30 percent rating or higher, due to his PTSD.

The Board also acknowledges the GAF score of 55 assigned to the Veteran by his VA treatment provider during a November 2010 treatment visit, as well as the GAF score of 65 assigned during the February 2011 VA examination.  Careful reading of each report reveals similar symptom reports and life functioning, despite the different GAF scores assigned by each.  The Veteran's symptoms were mild in degree as discussed above and more closely approximate the 10 percent rating.  The Board finds that the Veteran's GAF scores, in light of the description of his actual symptoms, may not serve as a basis for a higher rating.
 
The Board has also considered the Veteran's and his representative's statements, particularly those made during the August 2012 hearing, that the Veteran's PTSD disability is worse than the 10 percent rating he currently receives.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, a lay person without the appropriate medical training or expertise, simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the Board finds that the specific, contemporaneous findings of the trained health care professionals who evaluated the Veteran on numerous occasions between 2010 and 2012 are more probative than the general lay assertions made by the Veteran in this regard after the fact.

Based on the foregoing, the Board finds that the evidence is against a finding that the Veteran has symptoms that warrant an evaluation in excess of 10 percent for PTSD.

Other Considerations

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected disabilities.  Relating to the left and right knee disabilities, the Veteran has described symptomatology involving pain, limitation of motion, and fatigability.  Diagnostic Code 5260 specifically contemplates limitation of motion and entitlement to separate ratings based on instability have been considered, along with additional functional impairment due to symptoms such as pain and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Relating to PTSD, the Veteran has described symptoms involving irritability, difficulty concentrating, intrusive thoughts, and nightmares.  These factors have been specifically contemplated in the evaluation assigned under Diagnostic Code 9411. 

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture in each instance.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation. Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).



ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for DJD of the right or left knee is denied.

Entitlement to a rating in excess of 10 percent for left knee disability is denied.

Entitlement to a rating in excess of 10 percent for right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


